Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-3, 5-10, and 12-13 are allowed.  All rejections are withdrawn.  The amendments after final dated 1-14-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1, 7 and 8.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or in combination of other prior art of record of “[a] rear-wheel steering system comprising:
a rack configured to transmit a driving force generated from a rear-wheel steering motor to rear wheels;
a first correction module configured to, 
when an engine is started, 
detect a first position of the rack using a displacement sensor and 
calculate a first correction value that is 
a difference between the first position and 
a neutral position;
a second correction module configured to, 
when the engine is started, detect 
a second position of the rack using 
a motor position sensor that detects 
a rotation angle of the rear-wheel steering motor and 
calculate a second correction value that is 
a difference between the second position and the neutral position;
a comparison determiner configured to compare the first correction value and the second correction value to 
determine whether the displacement sensor has malfunctioned; and
a steering controller configured to control an operation of the rear-wheel steering motor 
wherein, when the first correction value is out of 
a preset error range for the second
correction value, 
the comparison determiner determines that the displacement sensor has
malfunctioned and displays 
a malfunction of the displacement sensor to a driver”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668